Case 1:19-cv-25110-DLG Document 1 Entered on FLSD Docket 12/11/2019 Page 1 of 6



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                    CASE NO.: 1:19-CV-25110

 ANGEL ALBERTO CABRERA,

        Plaintiff,

 vs.

 CONSTRUCT GROUP CORP. and
 JUAN C. QUESADA, JR.,

       Defendants.
 ______________________________/

               COMPLAINT FOR FLSA OVERTIME WAGE VIOLATION(S)

        Plaintiff, Angel Alberto Cabrera, sues Defendants, Construction Group Corp. and Juan

 C. Quesada, Jr., as follows:

                                 Parties, Jurisdiction, and Venue

        1.      Plaintiff, Angel Alberto Cabrera, is over 18 years old and has been a sui juris

 resident of Miami-Dade County, Florida, at all times material.

        2.      Mr. Cabrera consents to participate in this lawsuit.

        3.      Mr. Cabrera was an employee of Defendants, as the term “employee” is defined

 by 29 U.S.C. §203(e).

        4.      Mr. Cabrera was a non-exempt employee of Defendants.

        5.      Defendant, Construction Group Corp., is a sui juris Florida for-profit

 corporation that was authorized to conduct and actually conducted its for-profit business in

 Miami-Dade County, Florida, at all times material, where it maintains its principal place of

 business.


                                                 1

                         7300 N. Kendall Drive, Suite 450, Miami, FL 33156
                                TEL 305.230.4884 FAX 305.230.4844
                                      www.fairlawattorney.com
Case 1:19-cv-25110-DLG Document 1 Entered on FLSD Docket 12/11/2019 Page 2 of 6



         6.      Defendant, Juan C. Quesada, Jr., was at all times material the Owner of

 Construction Group Corp., for the time period relevant to this lawsuit. He also ran Construction

 Group Corp.’s day-to-day operations, was responsible for all operational decisions, and was

 partially or totally responsible for paying Plaintiff’s wages.

         7.      Defendants were Plaintiff’s direct employers, joint employers and co-employers

 for purposes of the FLSA, as the term “employer” is defined by 29 U.S.C. §203(d).

         8.      Venue is proper pursuant to 28 U.S.C. §1391(b)(ii) because Defendants transact

 business in this District, because Defendant, Construction Group Corp., maintained its principal

 place of business in this District, because all information returns were issued to Plaintiff in this

 District, Plaintiff worked and was due to be paid in Broward County, and because most if not all

 of the operational decisions were made in this District.

         9.      Defendants, Construction Group Corp., and Juan C. Quesada, Jr., were Plaintiff’s

 direct employers, joint employers and co-employers for purposes of the FLSA, as the term

 “employer” is defined by 29 U.S.C. §203(d). Both Defendants employed Plaintiff.

         10.     This Court has original jurisdiction over Plaintiff’s federal question claim pursuant

 to 28 U.S.C. §1331 and 26 U.S.C. §201, et seq.

                                          Background Facts

         11.     Defendants regularly employed two or more employees for the relevant time

 period that handled goods or materials that travelled through interstate commerce, or used

 instrumentalities of interstate commerce, thus making Defendants’ business an enterprise covered

 by the Fair Labor Standards Act.

         12.     In particular, Defendants own and operate a company that provides construction

 and engineers retaining walls, civil engineering, interior drywall services, and construction

                                                    2

                          7300 N. Kendall Drive, Suite 450, Miami, FL 33156
                                 TEL 305.230.4884 FAX 305.230.4844
                                       www.fairlawattorney.com
Case 1:19-cv-25110-DLG Document 1 Entered on FLSD Docket 12/11/2019 Page 3 of 6



 services as identified on their website at: http://constructgroupcorp.com/4673.html, as, “[A]n

 Equal Opportunity Employer FDOT Certified General Contractor specializing in civil

 construction, such as: Structure, Roadway and Flat Work.”

        13.        Defendants have been at all times material engaged in interstate commerce in the

 course of their provision of construction, concrete, drywall, and related services which,

 traditionally, cannot be performed without using goods, materials, supplies, metals, rebar,

 fasteners, drywall, machinery, hand tools, power tools, supplies, and equipment that have all

 moved through interstate commerce.

        14.        Defendants also engage in interstate commerce in the course of their submission

 of billings and receipt of payment involving out-of-state payors.

        15.        Furthermore, Defendants obtain, solicit, exchange and send funds to and from

 outside of the State of Florida, regularly and recurrently use telephonic transmissions going

 outside of the State of Florida to conduct business, and transmit electronic information through

 computers, the internet, via email, and otherwise outside of the State of Florida in the course of

 their business.

        16.        Defendants’ annual gross revenues derived from this interstate commerce are

 believed to be in excess of $500,000.00 for the relevant time period.

        17.        Plaintiff worked for Defendants from about January 2012 to November 27, 2019.

 To the extent that records exist regarding the exact dates of Plaintiff’s employment exist, such

 records are in the exclusive custody of Defendants.

        18.        Plaintiff’s work for Defendants was actually in or so closely related to the

 movement of commerce while he worked for Defendants that the Fair Labor Standards Act

 applies to Plaintiff’s work for Defendants in the course of his regularly and recurrently driving

                                                   3

                           7300 N. Kendall Drive, Suite 450, Miami, FL 33156
                                  TEL 305.230.4884 FAX 305.230.4844
                                        www.fairlawattorney.com
Case 1:19-cv-25110-DLG Document 1 Entered on FLSD Docket 12/11/2019 Page 4 of 6



 workers to/from jobsites, where he would install drywall and erect concrete retaining walls using

 fasteners, drywall, rebar, and other materials and supplies while also pumping petroleum

 products that traveled in interstate commerce.

        19.     Plaintiff’s primary duties included the transportation of workers to/from the

 jobsites and performance of work, and not supervision, management, or administrative tasks.

        20.     Defendants paid Plaintiff at a rate of $32.50 per hour for up to 8 hours in a day

 during his employment with Defendants.

        21.     Plaintiff would regularly and routinely work more than 40 hours in a workweek

 for Defendants.

                                               Liability

        22.     Defendants failed and refused to pay Plaintiff overtime wages calculated at time

 and one-half of his regular rate of pay for all of the hours that he worked beyond 40 hours in a

 given workweek.

        23.     Defendants willfully and intentionally refused to pay Plaintiff wages at a rate of

 time and one-half times his regular rate of pay for each of the overtime hours he worked during

 the relevant time period by paying him in check for all hours worked over 40 in a workweek at

 his regular rate of pay.

        24.     Defendants either recklessly failed to investigate whether their failure to pay

 Plaintiff an overtime wage for the hours he worked during the relevant time period violated the

 Federal Wage Laws of the United States, they intentionally misled Plaintiff to believe that

 Defendants were not required to pay an overtime rate, and/or Defendants concocted a scheme

 pursuant to which the deprived Plaintiff the overtime pay earned.

        25.     Any/all condition(s) precedent to filing this lawsuit occurred and/or was satisfied

                                                   4

                            7300 N. Kendall Drive, Suite 450, Miami, FL 33156
                                   TEL 305.230.4884 FAX 305.230.4844
                                         www.fairlawattorney.com
Case 1:19-cv-25110-DLG Document 1 Entered on FLSD Docket 12/11/2019 Page 5 of 6



 by Plaintiff.

         26.     Plaintiff retained the undersigned counsel and agreed to pay a reasonable fee for

 all services rendered.

         27.     Plaintiff is entitled to a backpay award of overtime wages for all overtime hours he

 worked, plus an equal amount as a penalty, plus all attorneys’ fees and costs.

         WHEREFORE Plaintiff, Angel Alberto Cabrera, demands the entry of a judgment in his

 favor and against Defendants, Construction Group Corp. and Juan C. Quesada, Jr., jointly and

 severally, after trial by jury and as follows:

                 a.       That Plaintiff recover compensatory overtime wage damages and an equal

                          amount of liquidated damages as provided under the law and in 29 U.S.C.

                          § 216(b) – or interest on the unpaid wages if no liquidated damages are

                          awarded;

                 b.       That Plaintiff recover pre-judgment interest on all unpaid overtime wages

                          if the Court does not award liquidated damages;

                 c.       That Plaintiff recover an award of reasonable attorneys’ fees, costs, and

                          expenses pursuant to the FLSA;

                 d.       That Plaintiff recover all interest allowed by law;

                 e.       That Defendants be Ordered to make Plaintiff whole by providing

                          appropriate overtime pay and other benefits wrongly denied in an amount

                          to be shown at trial and other affirmative relief;

                 f.       That the Court declare Defendants to be in willful violation of the

                          overtime provisions of the FLSA; and

                 g.       Such other and further relief as the Court deems just and proper.

                                                    5

                           7300 N. Kendall Drive, Suite 450, Miami, FL 33156
                                  TEL 305.230.4884 FAX 305.230.4844
                                        www.fairlawattorney.com
Case 1:19-cv-25110-DLG Document 1 Entered on FLSD Docket 12/11/2019 Page 6 of 6



                                DEMAND FOR JURY TRIAL

       Plaintiff, Angel Alberto Cabrera, demands a trial by jury of all issues so triable.



       Respectfully submitted this 11th day of December 2019,

                                                      s/Brian H. Pollock, Esq.
                                                      Brian H. Pollock, Esq. (174742)
                                                      brian@fairlawattorney.com
                                                      FAIRLAW FIRM
                                                      7300 North Kendall Drive
                                                      Suite 450
                                                      Miami, FL 33156
                                                      Tel: 305.230.4884
                                                      Counsel for Plaintiff




                                                 6

                       7300 N. Kendall Drive, Suite 450, Miami, FL 33156
                              TEL 305.230.4884 FAX 305.230.4844
                                    www.fairlawattorney.com
